Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of November 9, 2021 has been received and entered. With the entry of the amendment, claims 4-6 and 16 are canceled, claims 9-15 and 17-18 are withdrawn, and claims 1-3, 7, 8 and new claims 19-21 are pending for examination.

Election/Restrictions
Applicant’s election of Group I, now claims 1-4 and 6-8 in the reply filed on July 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant indicated the election was with traverse, but no arguments were provided as to this issue, so treated as if without traverse.

Claims 9-15 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2021.

Furthermore, as to the species requirement, applicant amended the claim 1 in the amendment of July 26, 2021 to require in claim 1 that the reducing agent is an 
Due to these amendments and arguments, the species requirements have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claims 19 and 21 refer to the use of “hydroxyethylenediamine” and claim 19 has that it can be used with other listed amines.  However, the only reference to any 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20: Claim 20 further indicates using ethylenediamine tetraacetic acid sodium salt (EDTA-Na).  Parent claim 19 refers to using simply ethylenediamine 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 8, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hino et al (US 2007/0095249) or, in the alternative, under 35 U.S.C. 103 as obvious over Hino et al (US 2007/0095249).
claim 2), a gold salt (note 0013, 0020, which can be gold sulfite – meeting the required features of claim 3), and a reducing agent (of a hydroxyalkylsulfonic acid or salt) (note 0013, 0022), which reducing agent specifically can be for example,  that of the listed formula 6 (which would correspond to P-anisaldehyde sodium bisulfite addition compound) or formula 37 (which would correspond to glutaraldehyde sodium bisulfite addition compound) in paragraph 0025.
35 USC 102: Hino would teach from the listed materials as discussed above, that the bath can have a chelator material as claimed, a gold salt as claimed and can have a sodium bisulphite addition compound of P-anisaldehyde sodium bisulphite addition compound or glutaraldehyde sodium bisulphite addition compound.  Since all the claimed materials are taught by Hino, all the features claimed of claims 1-3 are provided.  
35 USC 103: Alternatively, Hino would teach from the listed materials as discussed above, that the bath can have a chelator material as claimed, a gold salt as claimed and can have a sodium bisulphite addition compound of P-anisaldehyde sodium bisulphite addition compound or glutaraldehyde sodium bisulphite addition compound.  Therefore, at the least it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hino to optimize from the materials of the bath possible from the materials given, giving the use 
Claim 7: Hino provides that the pH of the bath can be 6-8, in the claimed range (0034).
Claim 8: Furthermore, as to the temperature of the bath, Hino teaches using (so bath kept/maintained at this temperature) of 60 to 90 degrees C (0034), and also gives examples of 85 degrees C, in the claimed range (0052).
Therefore, under 35 USC 102: Hino indicates to use a temperature of 85 degrees C, in the claimed range.
35 USC 103: Hino at least teaches a range overlapping that claimed (60-90 degrees C), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hino to optimize the temperature prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also note as discussed for MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Claim 19: Hino teaches an autocatalytic (electroless) gold plating bath capable of depositing gold from solution onto a surface (abstract, oo37, for example), where the bath comprises a chelator (complexing agent) (note 0013, 0021, and also note 0033 – where ethyelenediaminetetraacetic acid (EDTA)– meeting the required features of the chelator can be used), a gold salt (note 0013, 0020), a reducing agent (of a hydroxyalkylsulfonic acid or salt) (note 0013, 0022), which reducing agent specifically can be for example, that of the listed formula 6 (which would correspond to P-anisaldehyde sodium bisulfite addition compound) or formula 37 (which would correspond to glutaraldehyde sodium bisulfite addition compound) in paragraph 0025, and a further amine such as diethylenetriamine, triethylenetetramine, and pentaethylenehexamine (note 0013, 0027).
35 USC 102: Hino would teach from the listed materials as discussed above, that the bath can have a chelator material as claimed, a gold salt as claimed and can have a sodium bisulphite addition compound of P-anisaldehyde sodium bisulphite addition compound or glutaraldehyde sodium bisulphite addition compound, and an amine as 
35 USC 103: Alternatively, Hino would teach from the listed materials as discussed above, that the bath can have a chelator material as claimed, a gold salt as claimed and can have a sodium bisulphite addition compound of P-anisaldehyde sodium bisulphite addition compound or glutaraldehyde sodium bisulphite addition compound, and an amine as claimed.  Therefore, at the least it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hino to optimize from the materials of the bath possible from the materials given, giving the use of a chelator as claimed, a gold salt as claimed and use of the P-anisaldehyde sodium bisulphite addition compound or glutaraldehyde sodium bisulphite addition compound as claimed, and use of an amine as claimed, since one would expect a least predictably acceptable results from using the materials indicated as usable by Hino, Therefore, all the features of claim 19 would be provided.  As to the 35 USC 103 rejection, it is noted that Hino does have the option of using formaldehyde sodium bisulfite addition compound (compound 1 of paragraph 0025), and applicant has provided a single comparative example using formaldehyde bisulfite adduct with less stability than the inventive bath test results. However, a showing of criticality commensurate in scope to what is claimed has not been made, where for example, a various aldehyde bisulfite adducts are claimed but only one is tested, and only a single test of the formaldehyde bisulfite adduct is tested, where the claimed baths would have a wide range of possible amounts of the various materials, for example, which could affect results, etc.  Therefore, a showing of criticality has not been made as to the materials claimed.

Therefore, under 35 USC 102: since the ethylenediamine can have a hydroxyl group bound to, use of a hydroxyethylenediamine would be taught.
35 USC 103: At the least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hino to specifically bind a hydroxyl group to the ethylenediamine as suggested to improve solubility in water, resulting in a hydroxyethylenediamine to the extent claimed.

Claim 20 and optionally claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hino as applied to claims 1-3, 7, 8, 19 and 21 above, and further in view of Kaneko et al (US 2020/0283906).
Claim 20: Hino teaches that chelator/complexing agents such as carboxylic acid compounds and EDTA can be used, including alkali metal salts thereof (oo33), and notes examples using EDTA-Na (understood to be ethylenediamine tetraacetic acid sodium salt) (note Table 2, Table 3).  Furthermore, the examples would show how at least 2 of the complexing agents can be used together (noting the use of both EDTA-Na and Potassium sodium tartrate (Rochelle salt)) (0033, Table 2, Table 3).
As to the specific use of the carboxylic acid of malic acid and the EDTA-Na in the bath, Kaneko teaches an electroless gold plating bath (abstract), that can contain 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hino to additionally use EDTA-Na and malic acid (a carboxylic acid) in combination as suggested by Kaneko with an expectation of predictably acceptable results, since Hino indicates using EDTA, EDTA-Na and carboxylic acid compounds and notes using listed complexing materials in combination, and Kaneko teaches that a carboxylic acid material known use in similar such baths would be malic acid which can be used in combination with EDTA, EDTA-Na.
Optionally, as to claim 21: when using Kaneko as discussed for claim 20 above, Kaneko describes using amines to help reduce (0034), where the amine can have an ethylenediamine base with attached hydroxyl groups (note 0034) so can be considered as hydroxyethylenediamines to the extent claimed (note the 35 USC 112 rejection above).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hino to use the hydroxyethylenediamines described by Kaneko to help further reduce the gold, since Hino indicates using amines in the gold bath, and Kaneko teaches specific amines including hydroxyethylenediamines to help reduce the bath.

Claims 1-3, 7, 8, 19 and 21 are alternatively rejected under 35 U.S.C. 103 as obvious over Hino et al (US 2007/0095249) in view of Wu et al (US 2016/0145745).
claim 2), a gold salt (note 0013, 0020, which can be gold sulfite – meeting the required features of claim 3), and a reducing agent (of a hydroxyalkylsulfonic acid or salt) (note 0013, 0022), which reducing agent specifically can be for example, that of the listed formula 6 (which would correspond to P-anisaldehyde sodium bisulfite addition compound) or formula 37 (which would correspond to glutaraldehyde sodium bisulfite addition compound) in paragraph 0025. Hino would teach from the listed materials as discussed above, that the bath can have a chelator material as claimed, a gold salt as claimed and can have a sodium bisulphite addition compound of P-anisaldehyde sodium bisulphite addition compound or glutaraldehyde sodium bisulphite addition compound.  
Furthermore, Wu teaches how that it is desirable when providing electroless plating solutions to not use formaldehyde reducing agents due to various problems with formaldehyde including that it is a carcinogen (note 0002-0003).  Therefore, at the least it would have been obvious to one of ordinary skill in the art to modify Hino to optimize from the materials of the bath possible from the materials given, giving the use of a chelator as claimed, a gold salt as claimed and the P-anisaldehyde sodium bisulphite addition compound or glutaraldehyde sodium bisulphite addition compound, and specifically not use formaldehyde based materials, as suggested by Wu, since one would expect a least predictably acceptable results from using the materials indicated as usable 
Claim 7: Hino provides that the pH of the bath can be 6-8, in the claimed range (0034).
Claim 8: Furthermore, as to the temperature of the bath, Hino teaches using (so bath kept/maintained at this temperature) of 60 to 90 degrees C (0034), and also gives examples of 85 degrees C, in the claimed range (0052). Therefore, Hino indicates to use a temperature of 85 degrees C, in the claimed range.  Or Alternatively, Hino at least teaches a range overlapping that claimed (60-90 degrees C), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hino in view of Wu to optimize the temperature from the range described for the specific bath being formed, giving a value in the claimed range and maintain at that temperature as a desirable temperature to use. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also note as discussed for MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Claim 19: Hino teaches an autocatalytic (electroless) gold plating bath capable of depositing gold from solution onto a surface (abstract, oo37, for example), where the bath comprises a chelator (complexing agent) (note 0013, 0021, and also note 0033 – where ethyelenediaminetetraacetic acid (EDTA)– meeting the required features of the chelator can be used), a gold salt (note 0013, 0020), a reducing agent (of a 
Hino would teach from the listed materials as discussed above, that the bath can have a chelator material as claimed, a gold salt as claimed and can have a sodium bisulphite addition compound of P-anisaldehyde sodium bisulphite addition compound or glutaraldehyde sodium bisulphite addition compound, and an amine as claimed.  	
Furthermore, Wu teaches how that it is desirable when providing electroless plating solutions to not use formaldehyde reducing agents due to various problems with formaldehyde including that it is a carcinogen (note 0002-0003).  Therefore, at the least it would have been obvious to one of ordinary skill in the art to modify Hino to optimize from the materials of the bath possible from the materials given, giving the use of a chelator as claimed, a gold salt as claimed and the P-anisaldehyde sodium bisulphite addition compound or glutaraldehyde sodium bisulphite addition compound,  and amine as claimed and specifically not use formaldehyde based materials, as suggested by Wu, since one would expect a least predictably acceptable results from using the materials indicated as usable by Hino and the use of formaldehyde is undesirable as indicted by Wu. Therefore, all the features of claim 19 would be provided.
Claim 21: As to the use of hydroxyethylenediamine amine, as discussed for claim 19 above, Hino teaches the use of and amine compound, and describes use of  ethylenediamine amine as another possible amine to use (0027).  Furthermore, as noted 
Therefore, since the ethylenediamine can have a hydroxyl group bound to, use of a hydroxyethylenediamine would be taught. Alternatively, at the least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hino to specifically bind a hydroxyl group to the ethylenediamine as suggested to improve solubility in water, resulting in a hydroxyethylenediamine to the extent claimed.

Claim 20 and optionally claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hino in view of Wu as applied to claims 1-3, 7, 8, 19 and 21 above, and further in view of Kaneko et al (US 2020/0283906).
Claim 20: Hino teaches that chelator/complexing agents such as carboxylic acid compounds and EDTA can be used, including alkali metal salts thereof (oo33), and notes examples using EDTA-Na (understood to be ethylenediamine tetraacetic acid sodium salt) (note Table 2, Table 3).  Furthermore, the examples would show how at least 2 of the complexing agents can be used together (noting the use of both EDTA-Na and Potassium sodium tartrate (Rochelle salt)) (0033, Table 2, Table 3).
As to the specific use of the carboxylic acid of malic acid and the EDTA-Na in the bath, Kaneko teaches an electroless gold plating bath (abstract), that can contain complexing agent/chelator, gold salt, reducing agent (including bisulfite adduct) and amines (note 0027, 0029, 0034, 0051), where the complexing agent can include EDTA (and sodium salt thereof) and malic acid, and can be used in combinations (0051).

Optionally, as to claim 21: when using Kaneko as discussed for claim 20 above, Kaneko describes using amines to help reduce (0034), where the amine can have an ethylenediamine base with attached hydroxyl groups (note 0034) so can be considered as hydroxyethylenediamines to the extent claimed (note the 35 USC 112 rejection above).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hino in view of Wu to use the hydroxyethylenediamines described by Kaneko to help further reduce the gold, since Hino indicates using amines in the gold bath, and Kaneko teaches specific amines including hydroxyethylenediamines to help reduce the bath.

Claims 1-3, 7-8 and 19-21  are rejected under 35 U.S.C. 103 as obvious over Japan 2004-137589 (hereinafter ‘589) in view of WO 2016/174780 (hereinafter ‘780) and Wu et al (US 2016/0145745).
Claims 1-3: ‘589 provides an autocatalytic (electroless) gold bath capable of depositing gold from solution onto a surface (0001, 0008, note reducing action, 0026, 0031), where the plating solution (bath) contains a chelator/complexing agent such as claim 2 (note 0020, 0009), a gold salt, such as potassium gold cyanide as desired by claim 3 (note 0009, 0018, 0034), and sulfide adduct of an aldehyde, where the sulfite can be sodium bisulfite, and the aldehyde can be succindialdehyde (also known as succinaldehyde), but is not limited to this with “aldehydes” in general can be used (note 0009, 0012-0016).
At the least, ‘589 would teach from the listed materials as discussed above, that the bath can have a chelator material as claimed, a gold salt as claimed and can have a sodium bisulphite adduct of an aldehyde.   This sodium bisulphite can be made by adding the sulfite to the aldehyde (0012),  Furthermore as to other possible aldehydes to use, glyxoal, etc. can also be used (0013).  ‘780 also teaches gold electroless plating baths, containing complexing agent/chelator, gold salt and also aldehyde material, including that from glyoxal, succinaldehyde and also glutaraldehyde (note translation, page 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘589 to use an aldehyde of glutaraldehyde to form the sodium bisulphite adduct, giving glutaraldehyde bisulfite addition compound as claimed as suggested by ‘780 with an expectation of predictably acceptable results, since ‘589 generally teaches using aldehydes such as glyoxal or succinaldehyde to form the sodium bisulphite adduct but is not limited to these, and ‘780 teaches that other similar aldehyde material to glyoxal or succinaldehyde that can be used in gold electroless plating baths would be glutaraldehyde.
Furthermore, Wu teaches how that it is desirable when providing electroless plating solutions to not use formaldehyde reducing agents due to various problems with formaldehyde including that it is a carcinogen (note 0002-0003).  Therefore, at the least it would have been obvious to one of ordinary skill in the art to modify ‘589 in view of 
Claim 7: As to the pH of the bath, ‘589  provides that the bath can have a pH of 5-10, overlapping the claimed range (0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘589 in view of ‘780 and Wu to optimize the pH from the range described for the specific bath being formed, giving a value in the claimed range and maintain this pH as a desirable pH to use. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 8:   As to the temperature of the bath, ‘589 provides that the bath can have -temperature range of 70-90 degrees C, overlapping the claimed range (0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘589  in view of  ‘780 and Wu to optimize the temperature from the range described for the specific bath being formed, giving a value in the claimed range and maintain this temperature as a desirable temperature to use. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also note as discussed for MPEP 2144.05(II)(A):
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Claim 19, 21: ‘589 in view of ‘780 and Wu provide the features of claim 19 as discussed for claims 1-3 above, where there would be a chelator which can be EDTA, a gold salt, and a reducing agent of glutaraldehyde bisulfite addition product.  Further as to the use of a hydroxyethylediamine as claimed (for claims 19, 21), ‘780 further describes how a gold electroless plating bath can also contain an amine (note translation, page 4), where the amine can be an ethylenediamine base with hydroxyl attachments, note 2-(2-aminoethylamino)ethanol (translation, top paragraph of page 6), for example, where the amine can suppress the accumulation of products due to undesirable side reactions (translation, page 5) and helps with reducing (translation, page 6, page 3).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘589 in view of ‘780 and Wu to also include a hydroxyethylenediamine amine as claimed as suggested by ‘780 to help with reduction and suppressing accumulation of products due to undesirable side reactions as discussed above.
Claim 20: When providing ‘589 in view of ’780 and Wu, ‘589 further teaches that the complexing agent/chelator can include carboxylic acids such as malic acid, and EDTA and sodium salts thereof (0020). ‘780 also notes the conventional use of multiple complexing agents (translation, page 4).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘589 in view of ‘780 and Wu to also include multiple complexing agents/chelators, such as EDTA, EDTA-Na and malic acid as suggested by ‘589 and ‘780 .
Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered. 
(A) Note the new rejections due to the amendments to the claims. The previous rejections have been withdrawn, and new rejections have been provided using the new reference to Hino and also Kaneko as to new claim 20, and also with the new reference to WO 2016/174780 added to the rejection using ‘589 in view of Wu.
(B)  As to the arguments provided as to ‘589 in view of Wu, while ‘589 did not specifically teach the glutaraldehyde bisulfite addition compound, the new reference to ‘780 is provided as to the suggestion as to such a compound.  Furthermore, while Wu does not use EDTA, the compound being used is that from ‘589 in view of ‘780, while Wu is provided as to the problems with formaldehyde, not the other specific bath components to use with the addition compounds as in ‘589 and ‘780.  Furthermore, ‘589 and ‘780 give other aldehyde materials that can be used other than formaldehyde, so it would not go against the teaching of ‘589 to use the other aldehydes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718